UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1191


DELOUS LYDA BURCH, (Mr.),

                Plaintiff - Appellant,

          v.

MICHAEL   J.   ASTRUE,   Commissioner       of   Social     Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:10-cv-00033-MR)


Submitted:   August 2, 2012                 Decided:      August 13, 2012


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vonno Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Charlotte, North Carolina; Karla J. Gwinn, Special
Assistant    United    States     Attorney,    SOCIAL   SECURITY
ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Delous Lyda Burch appeals the district court’s order

upholding the Commissioner of Social Security’s decision to deny

him a period of disability insurance benefits.                     We have reviewed

the record and affirm.

            Our        review      of    the        Commissioner’s        disability

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.          See Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir.   2005)    (per     curiam)   (citing     42    U.S.C.    §   405(g)   (2006)).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”                             Id.

(internal quotation marks omitted).                 We do not reweigh evidence

or   make   credibility         determinations       in    evaluating     whether    a

decision       is     supported     by    substantial         evidence;     “[w]here

conflicting         evidence    allows   reasonable        minds   to   differ,”     we

defer to the Commissioner’s decision.                Id.

            Burch complains on appeal that the administrative law

judge’s (“ALJ’s”) residual functional capacity (“RFC”) finding

was not supported by substantial evidence.                    According to Burch,

the ALJ failed to properly determine Burch’s limitations on a

function-by-function basis, erred in his credibility assessment

of Burch’s testimony, and improperly accorded greater weight to

the consultative physicians’ reports than to the opinions of

                                          2
Burch’s treating physicians.                 Our review of the record convinces

us otherwise.          Contrary to Burch’s assertions, we conclude that

the    ALJ’s       review   of    Burch’s     abilities    comported         with    Social

Security Ruling 96-8p, the ALJ’s decision to discredit Burch’s

subjective         complaints     of   the     intensity    of    his   symptoms          was

supported by substantial evidence, and the ALJ’s decision to

rely    on    the    opinions     of   the    consultative       physicians         was   not

improper.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented     in    the    materials

before       the    court   and    argument       would   not    aid   the    decisional

process.

                                                                                AFFIRMED




                                              3